DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/28/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The second delivery path configured to deliver uncooled, unfiltered lubricant (note screen 25 filters the lubricant in the second path) – claims 1 and 7 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 9-10, the limitation “the second delivery path configured to deliver uncooled, unfiltered lubricant” is vague and indefinite.  This feature does not appear to be shown (see drawing objections above).  Does the screen filter (25) shown in figure 2 not filter the lubricant?  Is the limitation “unfiltered” mean that it does not pass through the filter?  Does the screen 25 also filter the lubricant?  How can lubricant which is filter via 25 be considered unfiltered?  What structure is being claimed?   
In claim 1, line 15, the limitation “about 50%” is vague and indefinite.  Is 48% “about” 50%?  Is 40% “about” 50%?  What range qualifies as “about” 50%?  Is 25% “about” 50%?  Since this limitation is clearly indefinite, Examiner will assume that any division in flow satisfies this limitation.  
In claim 7, lines 6-7, the limitation ”a second portion of the pumped lubricant from the pump outlet to the piston cooling nozzles without being cooled or filtered” is vague and indefinite.  How is the second portion unfiltered if there is a screen (25) in the path 31?  Is this claim directed to a non-elected species (if so it should be withdrawn)?  What structure is being claimed?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al., US PGPub 2003/0230274 in view of Constantino, US Patent 3,090,365.

    PNG
    media_image1.png
    473
    350
    media_image1.png
    Greyscale

Regarding claims 1 and 7, as best understood, Williams et al. discloses a lubrication system (see fig 1), comprising: a pump (12)  having an inlet (left side in fig 1) in fluid communication with a lubricant source (11) and an outlet (right side in fig 1); a cooler (25) having an inlet (bottom in fig 1) in fluid communication with the outlet of the pump (as described above) and an outlet (top in fig 1); a lubrication filter (21) having an inlet (bottom in fig 1) in fluid communication with the outlet of the cooler (as described above) to receive cooled lubricant from the outlet of the cooler (as described above) and an outlet (top in fig 1); a first delivery path (main feed line 13) in fluid communication with the outlet of the lubrication filter (as described above), the first delivery path (13) being configured to deliver cooled, filtered lubricant to a bearing system (30) of an engine (see [0031]); and a second delivery path (associated with line 22) in fluid communication with the outlet of the pump (12), the second delivery path (as described above) being configured to deliver uncooled, unfiltered lubricant to piston cooling nozzles of the engine (see [0049]); wherein the pump (12) draws an amount of lubricant from the lubrication source (11) and the cooled, filtered lubricant delivered to the bearing system (30) of the engine constitutes about 50% of the amount of lubricant drawn from the lubrication source (11).  Williams et al. does not specify that the lubricant passes through the cooler before the filter.

    PNG
    media_image2.png
    489
    718
    media_image2.png
    Greyscale

Constantino teaches a similar lubrication system (fig 1) wherein lubricant in passed though oil cooler (13) and then the filter (14).  It would have been obvious to provide cooler in the specified location described by Constantino in the system disclosed by Williams et al. in order to reduce the stress on the filter and improved the filtration process.
Regarding claims 2 and 8, Williams et al. in view of Constantino discloses the lubrication system of claims 1 and 7, further comprising a return path (unlabeled directional arrow shows lubricant recirculating into sump 11 under gravity) in fluid communication with the bearing system (30) and the piston cooling nozzles (as described above) to return lubricant to the lubricant source (11).
Regarding claims 3 and 9, Williams et al. in view of Constantino discloses the lubrication system of claims 1 and 7, further comprising a screen (24) disposed in the second delivery path (as described above) for inhibiting passage of large particles to the piston cooling nozzles (as described above).
Regarding claims 13 and 14, Williams et al. in view of Constantino discloses the lubrication system of claim 3, but does not specify that the screen (24)  is the specified size.  It would have been an obvious matter of design choice to employ a screen of the specified size since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA).  One having ordinary skill in the art at the time of the effective filing date of the invention would be motivated to employ a screen of the specified size in order to optimize the filtration properties for the specified system and enhance the system efficiency.

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. 
Firstly, Applicant did not address the drawing objections.  The claims are clearly directed to an invention which is not shown in the drawings.  See drawing objections above.  
On page 5 of the Remarks, Applicant argues that one having ordinary skill in the art would have the sense to know how close to 50% the system would have to be to be considered “about” 50%.  Examiner respectfully disagrees.  The modifier “about” would need to be associated with a specific range or one having ordinary skill in the art would not know how close the value must be in order to be considered within this range.  Applicant stated that “about 50%” is well known in the context of the engine lubrication art.  Examiner respectfully disagrees.  Using the modifier “about” merely creates an indefinite range and has no meaning in the lubrication art.  Applicants argument is therefore not persuasive.
On pages 6-7, Applicant argues that in Williams does not disclose the limitation requiring that the cooler is located upstream of the filter.  Constantino teaches this disputed feature as specified in the 103 rejection above.  It would have been obvious to provide cooler in the specified location described by Constantino in the system disclosed by Williams et al. in order to reduce the stress on the filter and improved the filtration process.  Applicants argument is therefore not persuasive.
On page 7, Applicant argues that Williams does not disclose a second delivery path which provides unfiltered lubricant.  Firstly, this feature is not shown in the figures (see drawing objections).  Second, this feature is vague and indefinite (see 112 rejection).  Applicants invention is not commensurate with this limitation.  In figure 2 of applicants invention, screen 25 filters the lubricant in the second delivery path 31.  Similarly, in Williams, filter 24 filters the lubricant in the second delivery path.  Applicants argument is therefore not persuasive.
On page 7 of the Remarks, Applicant argues that Williams does not disclose any flow division between the flow path to the bearing and pistons.  Examiner respectfully disagrees.  When valve 18 is configured in a “T formation” (rotated 90 degrees from what is shown in fig 1), fluid connection is established between 13 and 22 – therefore a portion of the lubricant will flow from 12 into 22.  The limitation “about 50%” has been established as vague and indefinite (see 112 rejection above).  Therefore the structure Williams reads on the disputed limitation and Applicants argument is not persuasive.

 Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A RIEGELMAN whose telephone number is (571)270-7956. The examiner can normally be reached 8-6 EST Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571) 272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL A. RIEGELMAN
Primary Examiner
Art Unit 3654



/MICHAEL A RIEGELMAN/Primary Examiner, Art Unit 3654